DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed on 01/24/2022 have been entered. Claims 1-3, 5-7, 9, 10, 12, 27, 28, and 30-38 remain pending in the application. The amendments overcome the rejection of claim 34 under 35 USC 112(a) set forth in the previous office action mailed on 11/05/2021.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 6, 9, 10, 12, 27, 28, and 30-38 are rejected under 35 U.S.C. 103 as being unpatentable over Chin (US 5,922,026), in view of Rayburn et al. (US 5,810,855).
Regarding claim 1, Chin discloses a tissue defect closure system (FIG 2, abstract) comprising: an endoscopic surgical fixation device (200, FIG 2, col 2 line 63-col 3 line 15) including a handle assembly (Proximal end shown in FIG 2, not separately numbered) and an elongated outer tube (Elongate tubular member shown in FIG 2, not separately numbered) having a distal end (210, col 3 lines 24-40) and 
Chin is silent regarding a collar disposed around the proximal end of the elongated hollow body.

Therefore, if would have been obvious to one of ordinary skill in the art at the time of filing to modify the implant of Chin to comprise a collar disposed around the proximal end of the elongated hollow body and be made of a non-porous material, as taught by Rayburn et al., for the purpose of increasing the security of the attachment of the implant to the fixation device by gripping the fixation device and holding the implant in place (Rayburn: Col 10 lines 48-50) and to allow the implant to snugly fit a wider variety of fixation device sizes (Rayburn: Col 10 lines 37-42 and 57-61).
Regarding claim 2, Chin/Rayburn et al. disclose the invention substantially as claimed as set forth above for claim 1. Chin further discloses the elongated pocket of the implant includes an inner dimension (Inside shape and size of pocket 110) that is complementary in size and shape with an outer surface of the elongated outer tube of the endoscopic surgical fixation device (Both the inner dimension of the pocket and the outer surface of the fixation device are elongate and tubular. They are interpreted as being complementary in size because the fixation device is configured to fit within the picket) such that the implant is maintained in slidable contact with the elongated outer tube (Because the outer tube is inserted within the pocket of the implant and removed from the pocket after deployment of a fastener, the implant is interpreted as being maintained in slidable contact with the outer tube).  
Regarding claim 3, Chin/Rayburn et al. disclose the invention substantially as claimed as set forth above for claim 1. Chin further discloses the elongated pocket of the implant includes an inner dimension (Dimension of the inside of the pocket) that is adjustable to conform to an outer dimension of the elongated outer tube of the endoscopic surgical fixation device (Col 2 lines 32-38 disclose the material of the pocket is a PTFE mesh that is loose, flexible, open, resilient, and a double knitted weave. Being flexible and resilient, the pocket – and therefore its inner dimension – is interpreted as being adjustable to conform to an outer dimension of the elongated outer tube because the pocket of the implant can be adjusted from a flat or folded configuration to an open tubular configuration upon insertion of the fixation device into the pocket).  
Regarding claim 5, Chin/Rayburn et al. disclose the invention substantially as claimed as set forth above for claim 1. Chin further discloses the implant is formed from a collapsible mesh fabric (Col 2 lines 32-38 disclose the mesh is PTFE and loose, flexible, open, resilient, and a double knitted weave. Being flexible and resilient, the mesh is interpreted as a collapsible mesh fabric because it can be folded and conform to a delivery shape).  
Regarding claim 6, Chin/Rayburn et al. disclose the invention substantially as claimed as set forth above for claim 5. Chin further discloses the collapsible mesh fabric is a knitted, braided, woven, or non-woven fibrous structure (Col 2 lines 32-38 disclose the mesh is PTFE and a double knitted weave).    
Regarding claim 9, Chin/Rayburn et al. disclose the invention substantially as claimed as set forth above for claim 1. Chin further discloses the leash includes an elongated flat body (The portion of 100 in between 110 at either end is a flat sheet of mesh material. Therefore the leash is interpreted as including an elongated flat body).  
Regarding claim 10, Chin/Rayburn et al. disclose the invention substantially as claimed as set forth above for claim 1. Chin further discloses the leash includes an elongated rounded body (Pocket 
Regarding claim 12, Chin/Rayburn et al. disclose the invention substantially as claimed as set forth above for claim 1. Chin further discloses the plurality of fasteners are selected from the group consisting of clips, tacks, coils, anchors, and staples (Col 3 lines 1-5 and 16-18 disclose the use of tacks).  
Regarding claim 27, Chin discloses an implant (100, FIGs 1-2) comprising: an elongated hollow body (Tubular shape of material that forms pocket 110 formed on left side of implant as viewed in FIG 1) adapted to close a tissue defect (FIGs 3A-3C, col 2 line 58-col 3 line 40, abstract), the elongated hollow body having an open proximal end (Opening 120) and a closed distal end (Closed distal end), and defining an elongated pocket (Col 2 lines 33-50 disclose a pocket 110 formed with material of 100 is folded back and secured along the edges) therein having an adjustable inner dimension (Col 2 lines 32-38 disclose the mesh material forming the pocket is PTFE and loose, flexible, open, resilient, and a double knitted weave. Therefore, the pocket is interpreted as having an adjustable inner dimension because the mesh material is flexible and capable of expanding) and a leash extending from the open proximal end of the elongated hollow body (The remainder of 100 and 110 on the right side of the device in FIG 1 is interpreted as a leash because it is an elongated strap), the leash including a proximal end terminating in a loop (Pocket 110 formed on the right side of the device is interpreted as part of the leash. The tubular shape of 110 is interpreted as a loop because it forms “a shape produced by a curve that bends around and crosses itself” – oxford dictionary definition of a loop), the loop including an opening defined therethrough (The material of the leash and the loop is disclosed as being a polypropylene or polytetrafluoroethylene (PTFE) mesh wherein the mesh may be a loose, flexible, open, resilient, double knitted weave, col 3 lines 35-38. This loose, flexible, open mesh material comprises a number of openings defined by the woven fibers of the mesh. Any one of these openings in the mesh material of the loop of the leash is interpreted as an opening defined therethrough).  

However, Rayburn et al. teaches an implant (26, FIG 3) for closure of a tissue defect (Col 3 line 66-col 4 line 30) including an elongated hollow body (Tubular shape of material that forms sleeve 52) and defining an elongated pocket therein (The hollow space defined by faces 54a-54d comprises an elongated pocket), the elongated pocket dimensioned to engage an endoscopic surgical fixation device (Col 10 lines 37-61 disclose the implant is “slightly oversized” to be received over the stapler arm and engages the arm for a “surer fit of the sleeve on the arm”. Therefore, the pocket is interpreted as being dimensioned to engage the outer tube of the stapler arm 18, FIG 1), wherein the implant comprises a collar (56) disposed around a proximal end of the elongated hollow body (FIG 3, col 10 lines 43-61), the collar being made of a non-porous material (An elastic material such as natural or synthetic rubbers).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the implant of Chin to comprise a collar disposed around the proximal end of the elongated hollow body and be made of a non-porous material, as taught by Rayburn et al., for the purpose of increasing the security of the attachment of the implant to the fixation device by gripping the fixation device and holding the implant in place (Col 10 lines 48-50) and to allow the implant to snugly fit a wider variety of fixation device sizes (Col 10 lines 37-42 and 57-61).
Regarding claim 28, Chin/Rayburn et al. disclose the invention substantially as claimed as set forth above for claim 27. Chin further discloses the elongated hollow body is formed from a collapsible mesh fabric (Col 2 lines 32-38 disclose the mesh is PTFE and loose, flexible, open, resilient, and a double knitted weave. Being flexible and resilient, the mesh is interpreted as a collapsible mesh fabric because it can be folded and conform to a delivery shape).    
Regarding claim 30, Chin/Rayburn et al. disclose the invention substantially as claimed as set forth above for claim 27.
Chin is silent regarding the elongated hollow body having a coating disposed thereon.

Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the elongate hollow body of Chin to have a coating disposed thereon, as taught by Rayburn et al., for the purpose of adding an antimicrobial or antibiotic property to the implant to reduce the likelihood of infection of tissue at the implantation site (Rayburn: col 2 lines 25-37).
Regarding claim 31, Chin/Rayburn et al. disclose the invention substantially as claimed as set forth above for claim 27. In the device as modified above in claim 27, the elongated hollow body is formed from a porous material (Chin: col 2 lines 32-38 disclose a PTFE mesh, which is porous) and the collar is formed from a non-porous material (Rayburn: col 10 line 53 discloses an elastic material such as rubber which is non-porous).
Regarding claim 32, Chin/Rayburn et al. disclose the invention substantially as claimed as set forth above for claim 1.
Chin is silent regarding the elongated hollow body having a coating disposed thereon.
However, Rayburn et al. teaches an implant (26, FIG 3) for closure of a tissue defect (Col 3 line 66-col 4 line 30) including an elongated hollow body (Tubular shape of material that forms sleeve 52), the elongated hollow body having a coating disposed thereon (Col 12 lines 25-37 disclose the use of various coatings to provide additional utility such as an antimicrobial or antibiotic agent being coated on the porous structure of the implant).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the elongate hollow body of Chin to have a coating disposed thereon, as taught by Rayburn et 
Regarding claim 33, Chin/Rayburn et al. disclose the invention substantially as claimed as set forth above for claim 1. In the device as modified above in claim 1, the elongated hollow body is formed from a porous material (Chin: col 2 lines 32-38 disclose a PTFE mesh, which is porous) and the collar is formed from a non-porous material (Rayburn: col 10 line 53 discloses an elastic material such as rubber which is non-porous).
Regarding claim 34, Chin/Rayburn et al. disclose the invention substantially as claimed as set forth above for claim 1. Chin further discloses when the elongated outer tube of the endoscopic surgical fixation device is positioned within the elongated pocket of the implant, the elongated hollow body extends a portion of a length of the elongated outer tube (FIG 2 shows the elongated hollow body extending a portion of a length of the elongated outer tube when the elongated outer tube is positioned within the pocket).
Regarding claim 35, Chin/Rayburn et al. disclose the invention substantially as claimed as set forth above for claim 1. The device as modified further discloses the collar extends to a proximal-most end of the elongated hollow body (In the device as modified, the collar extends to the proximal most end of the hollow body because it surrounds the open proximal end of the elongated hollow body).
Regarding claim 36, Chin/Rayburn et al. disclose the invention substantially as claimed as set forth above for claim 1. Chin further discloses the opening in the loop of the leash is open on opposed sides of the leash (The opening in the loop is formed fully and continuously through the material of the leash, therefore it is interpreted as being open on opposed sides of the leash).  
Regarding claim 37, Chin/Rayburn et al. disclose the invention substantially as claimed as set forth above for claim 1. Chin further discloses the leash is dimensioned to extend proximally beyond the elongated outer tube of the endoscopic surgical fixation device when the elongated pocket is engaged 
Regarding claim 38, Chin/Rayburn et al. disclose the invention substantially as claimed as set forth above for claim 1. Chin further discloses the elongated outer tube of the endoscopic surgical fixation device is positioned with the elongated pocket of the implant (FIG 2 shows a state where the elongated outer tube of the endoscopic surgical fixation device is positioned with the elongated pocket of the implant) and the implant maintains slidable contact with the elongated outer tube (The elongated outer tube can be removed from the elongate pocket, FIGs 3A-3B, and therefore is interpreted as maintaining slidable contact between the implant and the elongated outer tube).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Chin (US 5,922,026) in view of Rayburn et al. (US 5,810,855), further in view of Kahana (US 2015/0351768).
Regarding claim 7, Chin/Rayburn et al. discloses the invention substantially as claimed, as set forth above for claim 5.
Chin is silent regarding the collapsible mesh fabric being a biaxial or triaxial braided structure.
However, Kahana et al. teaches in the same field of endeavor of tubular mesh implants for connecting two body tissues (Abstract, paragraph [0007]), a device (10, FIGs 3a-3d) made from collapsible mesh fabric (Paragraph [0061] discloses the material can be flexible and made of PTFE. The material being braided is interpreted as forming a collapsible mesh fabric because it can be folded and conform to a delivery shape) that is a biaxial braid structure (Paragraph [0061] discloses the material being configured as a biaxial braid. FIGs 3a-3d further show the biaxial structure).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the collapsible mesh fabric of Chin to be a biaxial braided structure, as taught by Kahana, for the purpose of being made of a biocompatible fabric structure commonly known in the art and performing .
Response to Arguments
Applicant’s arguments, see pages 5-8, filed 01/24/2022, with respect to the rejection of claims 1 and 27 under 35 USC 103) in view of Chin (US 5,922,026)/Rayburn (US 5,810,855) have been fully considered but they are not persuasive. In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  Applicant addresses the differences in the device of Chin and the device of Rayburn, and argues that one of ordinary skill in the art would not look to Rayburn for a solution to improve engagement between the implant and the fixation device because the implant of Chin is intended to be manipulated by the fixation device while the implant of Rayburn is intended to remain engaged with the fixation device. Examiner respectfully disagrees because, although Chin does not disclose a desire to have additional reinforcement securing the implant to the fixation device, one of ordinary skill would still be motivated to look to Rayburn for a means to improve this connection. In the instant case, Rayburn teaches a collar positioned at the proximal opening of the elongate hollow body of the implant which increases the security of the attachment of the implant to the fixation device by gripping the fixation device and holding the implant in place (Rayburn: Col 10 lines 48-50) and to allow the implant to snugly fit a wider variety of fixation 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE N LABRANCHE whose telephone number is (571)272-9775. The examiner can normally be reached M-F 8-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 5712727134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BROOKE NICOLE LABRANCHE/Examiner, Art Unit 3771